Citation Nr: 0906342	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-18 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for prostate 
cancer, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for peripheral 
neuropathy of the right lower extremity, currently evaluated 
as 20 percent disabling.

3.  Entitlement to an increased evaluation for peripheral 
neuropathy of the left lower extremity, currently evaluated 
as 20 percent disabling.

4.  Entitlement to an increased (compensable) evaluation for 
cephalgia.

5.  Entitlement to an increased (compensable) evaluation for 
bilateral defective hearing.

6.  Entitlement to an increased (compensable) evaluation for 
erectile dysfunction.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL


Appellant

ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to 
September 1967. 

This appeal to the Board of Veterans Appeals (Board ) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

The Veteran provided testimony at the VARO before a Hearing 
Officer in June 2007; a transcript is of record.  He 
thereafter provided testimony before the undersigned Veterans 
Law Judge at the RO on Travel Board in October 2008; a 
transcript (Tr.) of that hearing is also of record.  

At the most recent hearing, and in written communications of 
record, the Veteran has raised issues of entitlement to 
service connection for tinnitus and to a total disability 
rating for compensation purposes based on individual 
unemployability due to service-connected disabilities (TDIU).  
Neither issue has been addressed by the RO; they are referred 
thereto for appropriate review.

Service connection is also in effect for diabetes mellitus, 
type II, currently evaluated as 20 percent disabling.  The 
Veteran is also in receipt of special monthly compensation 
(SMC) on account of loss of use of a creative organ pursuant 
to 38 U.S.C.A. § 1114, 38 C.F.R. § 3.350.  


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, 
the Veteran withdrew in writing his appeal on the issues of 
an increased ratings for prostate cancer, peripheral 
neuropathy of the right lower extremity, peripheral 
neuropathy of the left lower extremity, and cephalgia.

2.  Audiometric testing of the Veteran's bilateral hearing 
loss is at Level I.

3.  The Veteran exhibits no penile deformity.  


CONCLUSIONS OF LAW

1.  Because the Veteran has withdrawn his appeal relating to 
the issues of entitlement to increased ratings for prostate 
cancer, peripheral neuropathy of the right lower extremity, 
peripheral neuropathy of the left lower extremity, and 
cephalgia, the Board does not have jurisdiction to consider 
those claims.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2008).

2.  The criteria for an increased (compensable) evaluation 
for bilateral defective hearing are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.383, 4.85-4.87, Diagnostic 
Code 6100 (2008).

3.  The criteria for an increased (compensable) rating for 
erectile dysfunction have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7599-7522 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Issues - Prostate cancer, peripheral 
neuropathy of right lower extremity, peripheral neuropathy of 
left lower extremity, and cephalgia

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

The issues as to entitlement to an increased evaluation for 
prostate cancer, peripheral neuropathy of the right lower 
extremity, peripheral neuropathy of the left lower extremity, 
and cephalgia were fully developed by the RO and certified to 
the Board on appeal.  

In recent correspondence from the Veteran, and at the most 
recent hearing, he specifically indicated that he was 
withdrawing these issues on appeal.  Tr. at 2.  

There remain no allegations of errors of fact or law for 
appellate consideration as to those issues.  Thus, the Board 
does not have jurisdiction to review them, and they must 
therefore be dismissed, without prejudice.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).

II.  Increased Evaluations

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or SSOC.  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The Veteran has received notices since his claims were filed, 
all of which informed him of all pertinent requirements for 
supporting his claims.  With regard to the now remaining 
issues, the Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 
(2006).  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  He was advised of his 
opportunities to submit additional evidence, after which 
additional data was obtained and entered into the record.  
The purpose behind the notice requirement has been satisfied, 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

In addition, it appears that all obtainable relevant evidence 
identified by the Veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the Veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.  

Development has taken place in this case, and in the 
aggregate, the Veteran and his representative have 
demonstrated actual knowledge of and have acted on the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim), 
and related notification requirements have been fulfilled.  
He has also twice provided sworn testimony in his case.

In addition, to whatever extent the decision of the Court in 
Dingess requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Veteran was sent 
that information.  Moreover, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development as to the issues.  That action would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

The Board notes the recent decision of Vazquez-Flores v. 
Peake, 22 Vet App. 37 (2008), which pertains to the 
requirements of 38 U.S.C.A. § 5103(a) for increased 
evaluation claims, and the Veteran has been so informed.

38 U.S.C.A. § 7104 indicates that Board decisions must be 
based on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
that the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

B.  General Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, consideration must be given as to whether 
staged ratings should be assigned to reflect entitlement to a 
higher rating at any point during the pendency of the claim, 
where distinct time periods with different ratable symptoms 
can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Board has the clear duty to assess the credibility and 
weight to be given the evidence, and is not competent to 
supplement the record with its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  However, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its entirety.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Elkins v. Gober, 229 F. 3d 1369 (Fed. 
Cir. 2000).  The Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Similarly, it is well established that while someone who is a 
layperson is not considered capable of opining on matters 
requiring medical knowledge, they are permitted to provide 
observations.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Medical evidence is generally required to address 
questions of medical causation; lay assertions of medical 
status do not constitute competent medical evidence for these 
purposes.  Espiritu, supra.  However, as noted above, lay 
statements may serve to support a claim for service 
connection by supporting the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

C.  Defective Hearing

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 hertz (Hz).  To 
evaluate the degree of disability from defective hearing, the 
Rating Schedule establishes eleven auditory acuity levels 
from Level I, for essentially normal acuity, through Level 
XI, for profound deafness.  38 C.F.R. §§ 4.14, 4.85, DC 6100.

Under 38 C.F.R. § 4.86(a), when the pure tone thresholds at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hz) are 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear is to be evaluated 
separately.  When the puretone threshold is 30 decibels or 
less at 1000 Hz, and 70 decibels or more at 2000 Hz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86(b).  A zero percent evaluation is provided 
where hearing in the better (or in this case, non-service-
connected and not totally deaf) ear is Level I and hearing in 
the other ear is I through IX.  38 C.F.R. § 4.85, Table VII, 
DC 6100.

Where there is an exceptional pattern of hearing impairment 
as defined in 38 C.F.R. § 4.86, numeric designations of 
hearing acuity may be alternatively derived based on pure 
tone thresholds alone, under Table VIA. 38 C.F.R. § 4.85(c).  
Prior to June 10, 1999, the use of the alternative table was 
only permitted when the Chief of the Audiology Clinic 
certified that language difficulties or inconsistent speech 
audiometry scores made the use of both puretone average and 
speech discrimination inappropriate.  See 38 C.F.R. §§ 
3.400(p), 3.114(a), 4.85, 4.86 (1998 & 2008).

Hearing tests will be conducted without hearing aids but the 
impact thereof is contemplated in the schedular evaluations; 
the results of the above-described testing are charted on 
Table VI and Table VII.  See 38 C.F.R. § 4.85.

The Court has noted that the assignment of disability ratings 
for hearing impairment are basically arrived at by a 
mechanical application of the numeric designations assigned 
after audiological evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

As to the present case, prior clinical evaluations and 
examination reports are in the file for comparative purposes.  

On VA examination in January 2005, on the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
20
60
LEFT
10
10
5
55
85

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 94 percent in the left ear.  

On VA examination in April 2006, on the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
20
60
LEFT
10
10
5
60
85

Speech discrimination was at 100 percent in the right ear and 
96 percent in the left ear, reflecting no significant change 
since the earlier audiometry reported above.  

On VA examination in October 2007, on the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
25
60
LEFT
10
5
5
65
90

Speech discrimination was at 96 percent in the right ear and 
96 percent in the left ear, reflecting no significant change 
since both of the earlier audiometry findings reported above.  

In assessing the Veteran's hearing loss in both ears, the 
Board must acknowledge that it may well have been somewhat 
progressive since service.  However, there is no question 
here as to whether his hearing loss is due to service; that 
fact has been long-since determined in the affirmative with 
the grant of service connection, so his assertions with 
regard to how he was able to hear in service are not relevant 
to the issue on appeal.  The goal now is adequate, accurate, 
and equitable compensation for the demonstrated degree of 
disability now manifested.

That having been said, after comparing all the findings 
during the claim and appellate period, including three 
comprehensive and detailed audiological assessments of 
record, under guidelines and equipment mandated and provided 
solely for that purpose, the Board notes that the Veteran's 
confirmed hearing loss levels have never been at such a 
elevation that a compensable rating would be warranted, or 
even nearly approximated.  

It must be noted that, while the audiometric testing is 
indeed accomplished under controlled circumstances, the 
equipment is carefully calibrated to uniformly reflect actual 
hearing impairment as demonstrated in ordinary everyday 
circumstances, notwithstanding the Veteran's protestations 
that he does not live in a hearing booth.  Under regulatory 
guidelines and judicial mandates as cited above, the Veteran 
is free to provide observations, but he is not qualified to 
address diagnoses and/or otherwise opine as to the ultimate 
degree of severity of his disability or purported deficits in 
the equipment used to render medical judgments in that 
regard.  

Hearing loss is measured by finite scales, which are then 
entered into given spaces on a chart.  While the Board 
appreciates the sincerity with which the Veteran provided 
testimony in this case, nevertheless, the evaluation must be 
made upon the evidence of record in comparison to the 
pertinent criteria.  It should also be noted that his 
greatest loss is at the higher decibel levels, which is not 
considered conversational voice range as cited in pertinent 
regulations; his hearing at the lower, conversational levels 
is virtually normal.

The Veteran has been provided with copies of the charts on 
which all hearing loss is measured.  Reference to those 
charts will indicate that at no time has his aggregate 
hearing deficit been at such a level as to warrant 
compensation, nor has it ever been remotely proximate thereto 
when utilizing professionally recorder clinical findings.  

D.  Erectile Dysfunction

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

With regard to the guidelines addressed above with regard to 
lay observations, some conditions are capable of lay 
observation.  Penile deformity would appear to be comparable 
thereto.  See, e.g., Charles v. Principi, 176 Vet. App. 370, 
374-3675 (2002) (re: tinnitus) and Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005); or Falzone v. Brown, 8 Vet. 
App. 398, 403 (re: pes planus).

The Veteran's erectile dysfunction is currently evaluated as 
noncompensably disabling pursuant to 38 C.F.R. § 4.115b, 
Diagnostic Code (DC) 7599-7522.  Erectile dysfunction is not 
listed in the Rating Schedule; however, when an unlisted 
condition is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27.  As such, the Veteran's service-connected erectile 
dysfunction has been rated under DC 7522, which provides for 
a 20 percent rating for deformity of the penis with loss of 
erectile power.  (It is also noteworthy that the Veteran has 
service connection for diabetes mellitus with associated 
urinary problems, etc.; erectile dysfunction unfortunately is 
often a secondary disability associated therewith and is also 
ratable under DC 7522).  In addition, that code provides that 
entitlement to special monthly compensation under 38 C.F.R. § 
3.350 should be considered.  

On VA examination in May 2005, the Veteran said that since 
his prostate treatment he had experienced 100% erectile 
dysfunction, but with Viagra, he was able to have intercourse 
about 50% of the time.  The examiner described him as having 
normal external male genitalia.

Since then, the Veteran has indicated (and clinical 
assessments have noted his statements) that he is no longer 
able to have intercourse.  Accordingly, and weighing the 
evidence in favor of the veteran, the Board will consider 
that since his cancer prostatic seeding therapy, acknowledged 
to have been without involvement or surgical alteration of 
external genitalia, the private and VA clinical records have 
uniformly reflected that the Veteran now has total and 
complete loss of erectile function with absence of erection, 
penetration, and ejaculation, unresponsive to medication, 
including Viagra.  (The use of a prosthetic device was 
discussed at the hearing, but it is unclear where that 
possibility may stand, and it is irrelevant to the issue at 
hand.)  Repeated examinations, however,have shown no penile 
deformity and/or testicular atrophy.  Several VA and private 
medical examinations have not so identified any deformity, 
and he has testified consistently therewith.  Tr. at 19-20.

The Board is sympathetic to the unpleasantness caused by this 
disability and how it has affected him socially, as he has 
candidly addressed in various oral and written statements.  
Nonetheless, under the regulatory guidelines, and upon a 
review of the record, the Board finds that the Veteran is not 
entitled to a separate compensable rating for erectile 
dysfunction.  His disability is manifested by complete 
impotence, but there is no visible deformity of the penis.  
And, as provided under the governing law and regulation, the 
Veteran's erectile dysfunction is being compensated via the 
award of SMC based on loss of use of a creative organ.  

III.  Additional Considerations

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

In the instant case, the Veteran has not reported, and record 
does not suggest, interference with employment other than 
contemplated within schedular standards, or frequent periods 
of hospitalization.  There is no evidence that any of the 
service-connected disabilities on appeal presents an unusual 
or exceptional disability picture.  The Board finds that the 
Veteran's symptoms are consistent with the criteria in the 
Rating Schedule.

The Board finds that the disability picture is not unusual or 
exceptional, and does not render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  Therefore, the Board concludes that the 
question of an extra-schedular rating has not been raised, 
and need not be further herein addressed.  See Shipwash v. 
Brown, 8 Vet. App. 218 (1995).


ORDER

The appeal for entitlement to increased evaluations for 
prostate cancer, peripheral neuropathy of the right lower 
extremity, peripheral neuropathy of the left lower extremity, 
and cephalgia, is dismissed.

An increased (compensable) evaluation for bilateral defective 
hearing is denied. 

An increased (compensable) evaluation for erectile 
dysfunction is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


